M’NAIRY, District Judge.
The objections •which apply to the first two modes of proof offered by the plaintiffs have been decided as valid by this court upon a former occasion. At that time I was of opinion that the execution of the deed might be proved upon the trial, and given in evidence before it had been registered. After a very full investigation I am constrained to alter that part of my former decision. Registration was intended by the legislature to stand in the place of livery of seizin. By the common law no estate could pass without livery of seizin; and the same may be said as to its substitute. Lands as conveyed by this deed, would not pass the estate at common law; and if it will pass, it must be by act of assembly. The act of 1715 requires the deed to be registered before a legal estate is vested in the grantee. To create a title under this act of assembly the party claiming the benefit of it must have complied with its requisitions, one of which is that the deed shall be registered. The deed cannot be read in evidence.
And the plaintiffs were nonsuited.